DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered. 
Priority
	This application claims priority from a plurality of applications, but the earliest support for the elected embodiment is in application 10/777411 filed 02/12/2004.

Status of Claims
	Claims 165-186 are pending.
	Claims 167, 168, 171, 174, 177, and 183 have been withdrawn from consideration.
	Claims 1-164 have been cancelled.



Election/Restrictions
Applicant elected Species 14 (Figure 9F) in the reply filed on 11/18/2020 without traverse.
	The applicant’s arguments with respect to claim 170 are persuasive and the claims has been rejoined.
However, upon further review claims 177 and 183 have been withdrawn from consideration as being directed at non-elected species.  Claims 177 and 183 require the inserts and the expansion members to have complementary angles.  However, there is no such structures within the elected embodiment.  Complementary angles are generally understood within the art as having a sum that adds to 90 degrees.  The angled parts of the inserts 188 and the expansion member 204 are not specifically identified and the drawings are not indicated as being drawn to scale.  In the elected embodiment the angles are not the same so it cannot be readily concluded that they are both 45 degrees.  Additionally the original disclosure only describes other embodiments has having complementary portions and angles (Figures: 4D recesses 144, 6C groove 152, 18B guides, 21A surfaces, etc.)  Therefore claims 177 and 183 have been withdrawn from consideration as being directed at non-elected species.

Information Disclosure Statement
With respect to the examiner’s comments and request for the Information disclosure statements, the applicant contends that the MPEP and case law do not require them to do so.  This is not a sufficient reply because the applicant has misconstrued the examiner’s request.  The examiner has not requested a list of even 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 186 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 182 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 182 requires the first and second inserts to abut the top and bottom walls to “inhibit dislocation” of the first and second members.  The requirement for inhibiting dislocation is not described within the original specification and a review of the elected embodiment (Figure 9F) does not provide support or clarity.  Specifically, the inserts 188 merely support and push outward the first and second members.  The bones of the implant site appear to prevent dislocation.  Therefore it is unclear how the inserts can 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 165, 166, 169, 172, 173, 175, 176, 178-182, and 184-186 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Biedermann et al (Biedermann) US 6,176,882 B1 in view of Sertich US 5,800,550.  
	Biedermann discloses the invention substantially as claimed being a intervertebral implant comprising a first upper body/member 60 having a superior vertebral engaging surface 65 and an inferior surface 64, the superior surface comprises a plurality of planar surfaces each configured to contact and support a first vertebra, a second lower body/member 61 having a superior surface 64’ and an inferior vertebral engaging surface 65’, the inferior surface comprises a plurality of planar surfaces each configured to contact and support a second vertebra, a pair of inserts 45/46, an expansion member/element 25 comprising a rotatable screw 15 that engages the inserts causing the bodies to increase the distance between them, an elongated body 25 having a flat first surface (surrounding the tool engagement 38) a substantially flat second surface (on the opposite end near reference number 27), and a first angled portion (flange 29 is considered angled because it is perpendicular to the longitudinal 
In regards to claim 169, all vertebra engaging surfaces of Biedermann comprise protrusions.
In regards to claims 175 and 181, the inserts of Biedermann surround the expansion member/element and are therefore between the expansion member and the bodies.
In regards to claims 176 and 182, the inserts of Biedermann are considered to substantially abut the top and bottom walls because they extend just under the walls thereby making the two components substantially abutting.  The top and bottom walls will be further described below. With respect to the requirement for inhibiting dislocation, as explained above the applicant’s own invention fails to meet this limitation.  Therefore the inserts of Biedermann meet this requirement as much as the applicant’s own invention.
In regards to claims 178 and 184, the inserts of Biedermann contained within the walls of the cage.
In regards to claims 179 and 185, the expansion member/element of Biedermann is positioned between the first and second bodies/members.  With regards to the requirement for a force applied to the trailing end to advance them linearly in a direction towards the insertion end, the claims fail to define any reference point for the advancement.  The claims do not require advancement relative to the cage or any other implant portion.  The claim merely requires advancement, which would include advancement of the expansion member/element along with the entire implant.  
In regards to claim 180, the implant of Biedermann has clearly identifiable side walls providing height to the implant.  The implant is clearly trapezoidal in shape when viewing the height (Figure 5).  These side walls therefore entirely space the lateral most side of the top wall from the lateral most ide of the bottom wall.
In regards to claim 186, the claims do not require the posterior side to be completely open or uncovered.  The claims simply require the cage to have side walls which circumscribe the top and bottom walls excluding the posterior side.  The claims do not identify all the side walls in this requirement or require there to be no posterior side wall.  Accordingly Biedermann includes a cage including walls 1, 2, and 3, which circumscribe the anterior, front, and back sides of the walls.  

However, Biedermann does not disclose the specific shape and configuration of the top and bottom walls of the cage.  In some Figures they appear rounded and in others they appear chamfered.
	Sertich teaches the use of an expandable intervertebral implant comprising a cage with an upper planar wall having squared edges (Figure 3) in the same field of endeavor for the purpose of preventing rolling or rotation.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the top and bottom surfaces of Biedermann to be planar .  

Claim 170 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Biedermann and Sertich (Combination 1) as applied to claims 165, 166, 169, 172, 173, 175, 176, 178-182, and 184-186 above, and further in view of Erickson et al (Erickson) US 6,368,350 B1.	
Combination 1 discloses the invention substantially as claimed being described above.  However, Combination 1 does not disclose the first or second members comprise an osteoconductive scaffolding.
	Erickson teaches the use of an intervertebral implant comprising upper and lower members comprising an osteoconductive material scaffold (6:61-67) in the same field of endeavor for the purpose of promoting better ingrowth and attachment.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first and second bodies/members to include an osteoconductive material scaffold  as taught by Erickson in order to promote ingrowth and improve attachment to the implant site.  

Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive.  The applicant’s arguments with respect to claim 170 and the information disclosure statements have been addressed above.  With respect to the art rejection the applicant argues that Biedermann fails to disclose physical top or bottom .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Christopher D. Prone/Primary Examiner, Art Unit 3774